DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020, 1/13/2021, 9/12/2021, 10/6/2021, 11/1/2021 were considered by the examiner.
Drawings
The drawings filed on 5/21/2020 have been accepted by the examiner.  
Claim Objections
Claims 1, 5, 9 are objected to because of the following informalities:  
Claims 1 and 5, line 1, “A method of activation domain sparsity…” should be “A method of activating domain sparsity…”   
Claim 9, line 1, “An apparatus for activation domain sparsity…” should be ““An apparatus for activating domain sparsity…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim is drawn to “A method for activating domain sparsity for use during interference in an artificial neural network…” however, the interference being referred to is not clearly described.  The claim does not clarify what or how the neural network is being interfered with.  Additionally, the claim refers to “intermediate results” but it does not specify what the results are of.  For this reason, this limitation renders the claim indefinite.  The claim also refers to “predefined patterns” but it does not clarify what the pattern is of.  Finally, the claim ends with the limitation drawn to “reducing memory requirements” but it is not clear which requirements for which memory entity in the claim are being reduced.  
Regarding Claim 5, the claim is drawn to “A method for activating domain sparsity for use during interference in an artificial neural network…” however, the interference being referred to is not clearly described.  The claim does not clarify what or how the neural network is being interfered with.  Additionally, the claim refers to “intermediate results” but it does not specify what the results are of.  For this reason, this limitation renders the claim indefinite.  The claim also refers to “predefined patterns” but it does not clarify what the pattern is of.  Finally, the claim refers to “skip count vector cyclic buffers” but neither the specification nor the claim language clarify what makes these specifically “skip count vector cyclic buffers” nor what their function is. 
Regarding Claim 9, the claim is drawn to “An apparatus for activating domain sparsity for use during interference in an artificial neural network…” however, the interference being referred to is not clearly described.  The claim does not clarify what or how the neural network is being interfered with.  Additionally, the claim refers to “intermediate results” but it does not specify what the results are of.  For this reason, this limitation renders the claim indefinite.  The claim also refers to “predefined patterns” but it does not clarify what the pattern is of.  
Claims 2-4, 6-8, 10-20 are rejected as having the same deficiencies as the parent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter et al. [US 20220108157]; Hardware Architecture for Introducing Activation Sparsity in Neural Netowork.  Discloses a result of an activation is an output activation tensor 228 that is sent to a subsequent connected node that is in the next layer of neural network 200 [par. 0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133